UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7565



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OSCAR APONTE ROSARIO,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-00-47-4, CA-02-55-4)


Submitted:   March 7, 2003                 Decided:   March 27, 2003


Before WIDENER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oscar Aponte Rosario, Appellant Pro Se. Janet S. Reincke, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oscar Aponte Rosario seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     We have independently reviewed the record and conclude

that Rosario has not made a substantial showing of the denial of a

constitutional right. See Miller-El v. Cockrell,             U.S.      , 2003

WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not     aid   the

decisional process.




                                                                    DISMISSED




                                     2